United States Court of Appeals
                                                                      Fifth Circuit
                                                                     F I L E D
                   UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        June 25, 2007

                                                                Charles R. Fulbruge III
                                                                        Clerk
                              No. 06-41381
                            Summary Calendar


                        UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                   versus

   JOSE FRANCISCO FLORES, also known as Elisio Almasan-Tirado,

                                                      Defendant-Appellant.


            Appeal from the United States District Court
                 for the Southern District of Texas
                            (1:06-CR-293)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jose   Francisco    Flores,   having   pleaded    guilty   to    illegal

reentry, in violation of 8 U.S.C. § 1326, challenges his sentence

on two bases.

     He first challenges its reasonableness, pursuant to United

States v. Booker, 543 U.S. 220 (2005) (requiring, inter alia,

“reasonableness” review of post-Booker sentences, to be guided by

the factors stated in 18 U.S.C. § 3553(a)).           The district court’s

having granted Flores’ objection to the use of a prior conviction


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
in determining his criminal history score, his advisory Guidelines

range was 70-87 months.          The imposed 72-month sentence was at the

low end of this range.

     Because     the    sentence    was       within   the   properly-calculated

Guideline   range      (Flores    does    not    maintain    otherwise),   it   is

presumed reasonable.       E.g., United States v. Alonzo, 435 F.3d 551,

554 (5th Cir. 2006).       Notwithstanding his claim that the district

court failed to properly consider the sentencing factors under 18

U.S.C. § 3553(a), such a sentence is afforded “great deference”,

and we infer the sentencing court “has considered all the [§

3553(a)] factors for a fair sentence”.             United States v. Mares, 402

F.3d 511, 519-20 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005).

Flores has failed to rebut his sentence’s presumed reasonableness.

See Alonzo, 435 F.3d 554-55.         Indeed, even though Flores contends

this presumption of reasonableness violates Booker, he properly

concedes this contention is foreclosed; he raises the presumption

issue only to preserve its further review.

     Flores also challenges, in the light of Apprendi v. New

Jersey, 530 U.S. 466 (2000), 8 U.S.C. § 1326(b)’s treatment of

prior   felony   and    aggravated-felony          convictions    as   sentencing

factors, rather than elements of the offense. As he concedes, this

challenge is foreclosed by Almendarez-Torres v. United States, 523

U.S. 224, 235 (1998).      See, e.g., United States v. Garza-Lopez, 410



                                          2
F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).

Nonetheless, he raises it here to preserve it for further review.

                                                      AFFIRMED




                                3